DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: Figures 1-6G, directed to a first cutting edge, a second cutting protrusion extending parallel to the horizontal plane, a third cutting protrusions arranged to make oblique and/or vertical notches, third tilted cutting edges.
Species 2:Figures 7-10b, directed to a cutting knife having a plurality of tabs. 

The species are independent or distinct for the reasons set forth above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5 and 9 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species 1 is directed to a knife having a plurality of cutting protrusions for making oblique and vertical notches, which is directed to B26D1/02 and B65D41/3428, whereas, Species 2 is directed to a knife having a plurality of tabs, which requires a different text search in at least B65D41/3428 and a different search in B26D1/03.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Lawrence Laubscher on September 28, 2022 a provisional election was made without traverse to prosecute the invention of Species 1, claims 1-5 and 9. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-8 and 10 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Objections
Claims 1 is objected to because of the following informalities:  Regarding claims 1-10 (line 1), the term “knife” should be preceded by the phrase “A.” In other words, claim 1 (line 1), should recite, “A knife arranged for being fitted in a cutting.” 
Claim 1 (lines 4-5), the phrase should recite “when said cap, by rotating around an axis of rotation.”
Claim 1, (lines 14-15), should recite “at least one connection formation part…a region of a blade.”
Claim 1, (lines 17-18), the phrase “said at least one connection formation part being arranged for making at least one notch one said side wall to determine at least one connection portion” should recite “said at least one connection formation part being arranged for providing at least one notch one said side wall to connect said temper-evident ring and said main body;”
Claim 1, (lines 20-21), should recited “wherein said knife consists of a single piece.” The phrase “said arrangement of cutting edges being obtained in a single piece” appears to be redundant (since the claim has already set forth the knife is (constructed of) a single piece).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“joint formation part arranged for determining a connection between said connection portion and said main body” in claim 2.
“said further connection formation part being arranged for determining in use a further connection part” in claim 3.
“a further joint formation part arranged for determining a connection between said connection portion and said tamper evident ring” in claim 4.
“further connection formation parts arranged for determing in use a plrulaity of connection portions connecting said tamper-evident ring and said main body” in cliam 9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1 (line 14), the phrase “at least one connection formation part that occupies a region of said blade” is indefinite. The preamble is directed to the arrangement of the cutting edges (along the knife); however, it is unclear what structure is imparted by the connection formation part with respect to the knife. In other words, is the connection formation part the blade (of the knife)? If so, is there a structural difference between the cutting edges and the blade? 
Regarding claim 2, the phrase “joint formation part arranged for determining a connection between said connection portion and said main body” is indefinite. It is unclear how a part is arranged to determine a connection. In other words, what structure permits this determination?
Regarding claim 3 (line 5-6), the phrase “said further connection formation part being arranged for determined in use a further connection part” is indefinite. It is unclear how said further connection formation part is arranged to determine in use a further connection part. In other words, isn’t the connection formation part a portion of the cutting edge? What permits this part to determine, in use, a further connection part? By “in use” does this mean, when the knife is cutting? What permits the further connection part to determine a further connection part? What structure of the further connection parts permits determination? 
Regarding claim 4, the phrase “a further joint formation part arranged for determining a connection between said connection portion and said tamper evident ring” is indefinite. It is unclear how a further joint formation part determines a connection between said connection portion and said tamper evident ring. In other words, isn’t the further join formation part a portion of the cutting edge? What permits this part to determine a connection between the connection portion and tamper evident ring?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by S Patent Application Publication No. 20200384714 to Migas et al.
In re claim 1, Migas teaches knife arranged for being fitted in a cutting apparatus for obtaining incision lines and notches on a cap made of plastics intended for closing a container, said knife being suitable for making notches and incisions on a side wall said cap when said cap, by rotating around its own rotation axis, is moved along a path for interacting with said knife in an advancement direction, said knife including an arrangement of cutting edges that project from a peripheral region of said knife, said arrangement of cutting edges including:
 an opening formation part (136c) that extends parallel to a horizontal plane (Para 0046) orthogonal to said rotation axis, said at least one opening formation part being arranged for making at least one circumferential notch on said side wall at a first height on a vertical axis that is substantially parallel to said rotation axis to define a tamper-evident ring and a main body in said cap (Para 0046); 
at least one connection formation part (136b) that occupies a region of said blade extending between said first height and a second height that is greater than said first height on said vertical axis, said at least one connection formation part being arranged for making at least one notch on said side wall to determine at least one connection portion connecting said tamper-evident ring and said main body (Para 0046); 
said knife consists of a single piece (Fig. 2c), said arrangement of cutting edges being obtained in said single piece (Para 0047).
In re claim 5, wherein said arrangement includes two tilted cutting edges (136a-c) having tilts that are different from one another, said tilt referring to a through plane for said vertical axis and tangent to said advancement direction of said cap.
Note, each cutting edge of 136a-c has two cutting edges which a tilt relative to a plane that are different from one another. The tilt has been interpreted as the slope (or angle) of each cutting edge.

A prior art rejection has not been applied to claims 2-5 and 9. This does not mean the claims are allowable; however, due to the indefiniteness of the claimed subject matter the examiner is unable to reasonable ascertain the scope of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN107755718, CN 105710095, JP 2015188974, US PGPUB 20070089587, US Patent No. 6817276 are directed to a knife having a plurality of cutting edges for obtaining incision lines and notches on a cap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724